Citation Nr: 0837465	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-21 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative joint disease of the right hip, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Tiger Team at the 
Regional Office (RO) in Cleveland, Ohio.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of this hearing is 
associated with the veteran's claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's September 2008 hearing he testified as 
to recent visits to both a hospital and a private doctor for 
treatment for his hip.  These treatment records are not 
included in the veteran's claims file and must be obtained.  
See 38 C.F.R. § 3.159(c)(1).

The veteran was provided a VA orthopedic examination in April 
2008.  During the veteran's hearing, however, he indicated 
his hip had gotten worse since his last VA examination.  The 
veteran testified that he had more pain and muscle spasms and 
this has affected his ability to do things like walking, 
standing, and climbing stairs.  

Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2007).  Therefore, the Board finds 
that a contemporaneous and thorough VA orthopedic examination 
should be conducted to determine the current severity of the 
veteran's service-connected degenerative joint disease of the 
right hip.  Such examination would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Request the veteran's treatment 
records from Bayonne Hospital from June 
2007 to present.  The veteran provided the 
necessary authorization in a VA Form 21-
4142 submitted in September 2008 at his 
travel board hearing. 

2.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his degenerative joint 
disease of the right hip since June 2007.  
After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations which are not 
currently of record.

3.  Thereafter, schedule the veteran for 
an appropriate VA orthopedic examination 
to determine the current nature and 
severity of his service-connected 
degenerative joint disease of the right 
hip.  The examiner should describe all 
symptoms including pain or weakness, if 
present, as well as any functional 
limitations the veteran may have as a 
result of the disability or pain 
associated with it.  The claims file must 
be made available for the examiner to 
review, and the examination report must 
indicate that this was accomplished.  

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


